DETAILED ACTION
Summary
This is the first action on the merits for application 16/214,607 filed December 10, 2018.
This application is a continuation of application 14/826,461, now patent 10,193,047, filed August 14, 2015.
A preliminary amendment cancelled claims 1-17 and added 18-37 which were subject to a restriction requirement.
Claims 18-37 are pending.
Election/Restrictions
Applicant's election with traverse of group I, claims 18-30 in the reply filed on December 1, 2020 is acknowledged.  The traversal is on the ground(s) that there are overlapping concepts between the groups.  This is not found persuasive because while some of the concepts may overlap in scope, the arrangement and presence of different components is not common to all groups, requiring different search requirements.  The need for different searches for each group constitutes burden as defined in MPEP section 808.02.
The requirement is still deemed proper and is therefore made FINAL.
Claims 18-30 are considered on the merits herein, while claims 31-37 are held withdrawn to the non-elected group.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18, 22-24 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over LAM et al (US Patent 9,379,039), in view of GHOSHAL et al (US PG PUB 2012/0192574) and WITTENBERG et al (US Patent 9,125,299).
Regarding claim 18, LAM et al teaches an electronic device in figures 1B, 2A, 2B and 5.  LAM et al teaches a substrate 124/126/501/505/515 into which a heat pipe structure 128 is disposed within the substrate 126/505/515.  While LAM et al teaches the use of the heat pipe system to move heat or spread heat from the hot spots in the substrate to cooler portions of the substrate in c. 3, l. 36-54, LAM et al is silent to the details of the heat pipe structure including a plurality of channels and fluid coupling between the heating and cooling regions.  Moreover, even though LAM et al discusses the use of spreading heat from hot spots, LAM et al is silent to the use of thermal heat traces on the first substrate surface.



At the time of filing, it would have been obvious to utilize working fluid system, as in GHOSHAL et al, inside the heat pipe structure of LAM et al, so as to provide the heat control functionality desired by both heat pipe systems in LAM et al and GHOSHAL et al.

Modified LAM et al is silent to the use of thermal guide traces.

WITTENBERG et al teaches electronic cooling assemblies, such as in figure 2, just as in modified LAM et al.  WITTENBERG et al discloses the use of heat sink traces (thermal guide traces) positioned on either side of the substrate (c. 5, l. 63-67) to move heat from hot zones to cooler areas (abstract).

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the thermal guide traces of WITTENBERG et al in the device of LAM et al so as to provide a path for heat removal from hot spots on the device.  The addition of the thermal guides to the heat pipe system of LAM et al would allow for more detailed heat transport through the substrate and across the device.

Regarding claim 22, while WITTENBERG et al shows the heating areas (based on the semiconductor 210 location in figures 2A and 2B) centrally located with cooling surrounding, it 

Regarding claims 23 and 24, LAM et al teaches the bottom side (second side) of the substrate 124/126 to be that of the chip comprising the heat generating semiconductor devices, as shown in figure 2A, 2B and 5.  These devices provide the heat generation as discussed in c. 3, l. 16-20 of WITTENBERG et al, rendering the hot spots which need cooling in the heat pipe to obviously be those corresponding to the heat generation sections.

Regarding claim 28, the positioning of thermal guide traces on the substrate of LAM et al would obviously require the positioning of the traces between the heat pipe structures as shown in figures 2A, 2B and 5.

Regarding claims 29 and 30, WITTENBERG et al shows the curvature of traces in figure 5 and proximate curving between corners.  Column 5, lines 17-33 details the use of any desired shape and positioning to be of use for thermal heat transport to be obvious and necessary, as any shaping would provide the predictable result of heat movement from hot zones to cooler areas.
Claims 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over LAM et al, in view of GHOSHAL et al and WITTENBERG et al, as applied to claim 18 above, and further in view of OUYANG (US Patent 7,436,059).
Regarding claims 25-27, GHOSHAL et al teaches the use of a condenser region within the heat pipe structure at the cooling region in paragraph 9 which receives heated fluid (in the form of 

OUYANG teaches the use of a cooling mechanism in a chip device, as in modified LAM et al, in figure 6a.  OUYANG teaches the use of heat pipes to provide cooling to chip device wherein a wick is present in the channel to help return the condensed vapor to the heating area as discussed in c. 8, l. 8-20 to be vaporized again.  The use of the wick structure within a channel within the open core reads on the structure of instant claim 28.

At the time of filing, it would have been obvious to utilize the wick of OUYANG in the channels of modified LAM et al so as to assist in relocating the condensed fluid back to the heating areas.
Allowable Subject Matter
Claims 19-21 read free of the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  The closest available prior art is that applied above.  While GHOSHAL et al discusses the use of a thermoelectric device with a heat pipe system, the device features the thermoelectric on the heated side to regulate heat flow to the thermoelectric, not for coupling in a device such as that of modified LAM et al.  The prior art is silent to an express teaching or a teaching, suggestion or motivation for placing a thermoelectric device thermally coupled to the cooling region of the heat pipe structure.
Claims 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DEDE et al (US PG PUB 212/0000639) features information regarding the state of the art and their use of a heat pipe system and thermoelectric device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/Magali P Slawski/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        3/11/2021